Citation Nr: 1417435	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-36 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether the appellant is a Veteran for purposes of establishing basic eligibility for VA nonservice-connected pension benefits and special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant-claimant served on active duty for training (ACDUTRA) from April 1971 to October 1971 (and had additional ACDUTRA service, as verified, from July 20, 1974, to August 3, 1974).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen his claim of service connection for a low back disability, and from a June 12, 2009, Decisional Letter that denied basic eligibility for VA nonservice-connected pension benefits.

For reasons elaborated in the remand below, the matter of whether the appellant is a Veteran for the purpose of establishing basic eligibility for VA nonservice-connected pension benefits and special monthly pension must be deferred.

The appellant was scheduled for a videoconference hearing before the undersigned in April 2013 but failed to report.  He did not request to reschedule the hearing, and the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.702 (2013).  

The issues of service connection for a low back disability on de novo review and basic eligibility for VA nonservice-connected pension benefits are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT
	
1.  An unappealed October 1976 rating decision denied the appellant's initial claim of service connection for a low back disability based on a finding that such disability was not shown.  

2.  Subsequent unappealed rating decisions, most recently in May 2007, reopened the claim of service connection for a low back disability but continued the denial, finding that, although a back disability was now shown, it was not shown to be related to the appellant's service.

3.  Evidence received since the May 2007 rating decision includes competent evidence that relates the appellant's current back disability to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability; and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

Regarding the petition to reopen the claim of service connection for a low back disability, this decision grants the benefit sought.  Accordingly, there is no reason to belabor the impact of the VCAA on this matter since any notice error or duty to assist omission is harmless.

Regarding the claim for pension, the appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  An April 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not alleged any prejudice with regard to the content of the notice.  

The appellant's service treatment records (STRs), and VA and private treatment records have been secured.  He was notified of the unavailability of Social Security Administration records in June 2010 correspondence.   The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).
An October 1976 rating decision denied the appellant's original claim of service connection for a low back disability based essentially on a finding that such disability was not shown.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Subsequent unappealed rating decisions, most recently in May 2007, continued the denial, finding that although a back disability was now shown, it was not shown to be related to the appellant's service.  Although he did not submit any evidence expressing disagreement with the May 2007 rating decision, he submitted additional evidence prior to the expiration of the appeal period.   In a subsequent February 2008 rating decision, the RO concluded that, while the evidence was new, it was not material.  See 38 C.F.R. § 3.156(b).   The Board agrees.  Accordingly, the May 2007 rating decision is final based on the evidence of record.  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 2007 rating decision included STRs and  VA treatment records (none of which showed or suggested a nexus between the appellant's low disability and his service), and statements in support of his claim from the appellant's friends.  

As the claim was last finally denied based on a finding that the appellant's current back disability is unrelated to service, for evidence to be new and material, it must relate to this unestablished fact (i.e. it must tend to show a nexus between the current back disability and service).   Evidence received since the May 2007 rating decision includes a July 2009 VA treatment record, which notes the appellant stated that his back pain dates back to his military service, and subsequent VA treatment records identifying his back pain as "chronic."   As one way of establishing service connection for a disability is by showing it manifested in service and has persisted since, and as the credibility of the newly submitted evidence is to be presumed, the evidence relates to the unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Fortuck, 17 Vet. App. at 179.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a low back disability must be reopened.

ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

Service Connection for a Low Back Disability

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Specifically, as the record contains evidence that the appellant has a current back disability, evidence (particularly his own statements) of an injury in service), and evidence (allegations of continuity) suggesting a nexus between current disability and an injury in service, an examination to secure a medical opinion as to whether or not there indeed is such a nexus is necessary.  

The record also reflects that there may be additional existing relevant treatment records that have not been sought.  In 2005, the appellant submitted medical releases for Dr. Samuel Florenza, a chiropractor who treated him, and for University Hospital in Cincinnati, Ohio.  The claims file does not include any records from Dr. Florenza.  While it does include treatment records from University Hospital, it is unclear whether VA sought and obtained such records or whether they are merely isolated copies he provided.  

Additionally, in a July 2005 statement, the appellant reported he received treatment at the Cincinnati, Ohio VAMC from the time of his discharge from service until 1978, and then throughout the 1980s, 1990s, and 2000s.  The record does not include any VA treatment records prior to 1999.  Notably, VA treatment records are constructively of record.



Entitlement to Nonservice-Connected Pension Benefits 

The appellant's DD Form 214 shows that he only had ACDUTRA service (from April 1971 to October 1971, and again from July 20, 1974, to August 3, 1974).  Therefore, he is not a "Veteran" unless or until it is shown that he "was disabled ... from a disease or injury incurred or aggravated in line of duty" during a period of ACDUTRA.  If he is shown to have acquired a back disability during his first period of ACDUTRA, then that period of ACDUTRA becomes active military service, which may impact on his eligibility for pension as it exceeded 90 days and was during a period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013).  

Accordingly, the claim seeking basic eligibility for VA nonservice-connected pension benefits must be deferred until the issue of service connection for a low back disability is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the appellant to identify the provider(s) of all treatment and/or evaluation he has received for a low back disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified by the appellant.  The AOJ should specifically obtain complete records from Dr. Florenza and the University Hospital in Cincinnati, Ohio, as well as the records from the Cincinnati VAMC (beginning from the 1970s).  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.

2.  The AOJ should thereafter arrange for the appellant to be examined by an orthopedist to ascertain the nature and likely etiology of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies or tests must be done.  Based on review of the record, and interview and examination of the appellant, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each low back disability entity found. 

(b) Please identify the most likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to a verified period of ACDUTRA service (was incurred or aggravated therein)?

The examiner must provide rationale for all opinions.

3.  Then, the AOJ should then review the record and readjudicate de novo the appellant's claim of service connection.  If it is granted, the AOJ should review the pension claim in light of such determination (as explained above).  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


